Citation Nr: 1546707	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  13-15 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a compensable evaluation for high frequency hearing loss.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Tittsworth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to September 1981.  

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran testified at a videoconference hearing before the undersigned in August 2015.  A transcript of the hearing is associated with the Veteran's file. 

The Veteran's claims file has been converted from a paper file to an electronic file managed in the Veterans Benefits Management System (VBMS).  There are also records in Virtual VA.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to a compensable evaluation for high frequency hearing loss.  In reviewing the evidence of record, the Board notes there are significant discrepancies between the results of VA contract and private audiological evaluations.  

For example, findings from June 2012 and March 2014 VA contract audiological evaluations reveal the Veteran is not entitled to a compensable rating for high frequency hearing loss.  On the other hand, findings from two independent audiological evaluations would appear to result in a compensable rating under the provisions of Diagnostic Code 6100.  See May 2013 and July 2015 audiological evaluations; 38 C.F.R. §4.85 (2015).  There are substantial differences in the speech reception threshold results.  It is indicated that the same word list was used by all examiners.  In order to accurately adjudicate the appeal, an additional medical opinion is required to address the significant discrepancies between the VA and private examination results.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA audiological evaluation to determine the current severity of his high frequency hearing loss.  The entire electronic claims file must be reviewed.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  The examiner should provide a complete report of audiometric findings.

The examiner should specifically review the results of the June 2012, May 2013, March 2014, and July 2015 audiological evaluations.  Afterward, the examiner should explain whether any of the testing (VA or private) may not reflect the true level of the Veteran's hearing loss, and if so, why.  To the extent possible, the examiner should reconcile (or address the discrepancy between) the results of VA and private evaluations of record.  Specifically, the differences in testing techniques or the appropriate protocols for VA testing should be set out to explain why or how such speech discrimination score results might occur.  If it appears that some results are not adequate for VA rating purposes, that should be set out in detail.

The examiner must provide a complete rationale for any opinions expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  After the development requested has been completed, the AOJ should review any examination reports or opinions to ensure that they are in complete compliance with the directives of this REMAND. The AOJ must ensure that all examiners documented consideration of the entire claims file and any relevant records in Virtual VA and VBMS. If any report is deficient in any manner, the AOJ must implement corrective procedures at once.

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative, if applicable, should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


